DETAILED ACTION
Acknowledgements
In the reply filed February 10, 2022, the applicant amended claims 1-18. 
Currently claims 1-20 are under examination. 

Claim Objections
Claim 3 is objected to because of the following informalities:  the preamble of claim 3 refers to a “system” instead of a “method” unlike the claims from which it depends.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the preamble of claim 18 contains the limitations: “modular tubular assembly and deployment method comprising” which appears to claim both an apparatus and a method.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Patent No. 3,126,214) in view of Roodenburg (U.S. Pub. No. 2017/0334528).
Regarding Claim 1, Wong discloses a casing string comprising: 
A tool handling section (Wong: 2), comprising a single tubular member made of a first material (Wong: Column 1: lines 65-67) for handling with conventional tubular handling tools and a tubular section (Wong: 4) made of a second material (Wong: Column 1: lines 69-70), different from the first material (Wong: Column 1: lines 65-67), and having lower density and modulus than the first material (Wong: Column 1: lines 65-67), the tubular section (Wong: 4) forming a majority portion of an overall length of a resulting modular tubular system; and 
Wherein the tool handling section (Wong: 2) comprises a box tool joint formed at one end of the tool handling section (Wong: 2) and comprising a female threaded end (Wong: pin end of 1) for connecting the modular tubular system to a mating tubular section (Wong: 4), a service joint (Wong: lower box end of 2) formed at an opposite end of the tool handling section (Wong: 2) and comprising a female threaded end (Wong: pin end of 1) that is connected to a male threaded end of the tubular section (Wong: 4), and a neck section (Wong: Figure 1: chamfered ends of middle threaded area indicated by numeral 3 results in area of reduced outer diameter) of reduced outer diameter as 
Wong does not disclose a method of emplacing drill string at a well site.
Roodenburg discloses a modular tubular method comprising: 
Pre-assembling a casing string and storing the resulting tool handling system pre-assembled is as an assembled modular tubular product prior to assembly (Roodenburg: Paragraph [0024) with other tubular sections during deployment in a well.
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the modular tubular product of Wong in the invention of Roodenburg since Roodenburg teaches that it is well known in the art to use pre-assembled modular tubular product to assemble a drill string on a drilling vessel but leaves the reader to guess what the specific form of the modular tubular product might be, thus leading the reader to look elsewhere for a particular arrangement of pre-formed modular tubular product made up in a way known by those of ordinary skill in the art. The invention of Wong, describing such a modular tubular product such as those suggested by Roodenburg, would bave been obvious to use in combination. 
Regarding Claim 2, Wong and Roodenburg render obvious the method of claim 1, but does not disclose comprising threadingly joining the resulting modular tubular system with a tool string being deployed in the well while contacting only the tool handling section (Wong: 2) and not the tubular section (Wong: 4) with tubular handling tool, however it would have been obvious to one having ordinary skill in the art at the time of the invention was made to omit the step of not contacting the tubular section with tubular handling tools, since it has been held that omission of an element and its 
Regarding Claim 3, Wong and Roodenburg render obvious the system of claim 1, but do not disclose wherein the tubular section (Wong: 4) comprises approximately 80 to 90 percent of the overall length of the modular tubular system.
It would have been an obvious matter of design choice to have the tool handling section form approximately 80 to 90 percent of the overall length of the modular tubular system, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing.
Regarding Claim 4, Wong and Roodenburg render obvious the method of claim 1, but do not disclose wherein the tool handling section (Wong: 2) has a central handling section with nominal length of at least approximately 20 to 70 inches to permit handling with the conventional tubular handling tools.
It would have been an obvious matter of design choice to have the tool handling section (2) be a nominal length of at least approximately 20 to 70 inches, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing.
Regarding Claim 5, Wong and Roodenburg render obvious the method of claim 1, but do not disclose wherein the box tool joint comprises a reduced inner diameter smaller than an inner diameter of a central handling tube of the tool handing section.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 6, Wong and Roodenburg render obvious the method of claim 1, comprising a pin tool joint on an end of the tubular section (Wong: 4) opposite the tool handling section (Wong: 2).
Regarding Claim 7, Wong and Roodenburg render obvious the method of claim 6, wherein the pin tool joint comprises a female threaded connection receiving a second male threaded end of the tubular section (Wong: 4), and a male threaded end for connecting the modular tubular system to a second mating tubular section (Wong: 4).
Regarding Claim 8, Wong and Roodenburg render obvious the method of claim 1, but do not disclose wherein the modular tubular system has a nominal length of approximately 360 to 540 inches.
It would have been an obvious matter of design choice to have the modular tubular system have a nominal length of approximately 360 to 540 inches, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing.
Regarding Claim 9, Wong and Roodenburg render obvious the method of claim 1, but do not disclose wherein the handling section has a nominal length of approximately 25 to 100 inches.
It would have been an obvious matter of design choice to have the handling section have a nominal length of approximately 25 to 100 inches, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing.
Regarding Claim 10, Wong and Roodenburg render obvious the method of claim 1, but do not disclose wherein the tubular section (Wong: 4) occupies a portion of the overall length of the modular tubular section (Wong: 4) of between 290 and 470 inches.
It would have been an obvious matter of design choice to have the tubular section (4) occupy a portion of the overall length of the modular tubular section (4) of between 290 and 470 inches, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing.
Regarding Claim 11, Wong discloses a modular tubular method comprising: 
Pre-assembling a tool handling section (Wong: 2) comprising a single tubular member made of a first material (Wong: Column 1: lines 65-67) for handling with conventional tubular handling tools and a tubular section (Wong: 4) made of a second material (Wong: Column 1: lines 69-70), different from the first material (Wong: Column 
Wong does not disclose a method of emplacing drill string at a well site while contacting only the tool handling section (Wong: 2) and not the tubular section (Wong: 4) with tubular handling tools.
Roodenburg discloses a modular tubular method comprising: 
Pre-assembling a casing string and storing the resulting tool handling system pre-assembled is as an assembled modular tubular product prior to assembly (Roodenburg: Paragraph [0015]) with other tubular sections during deployment in a well.

It would further have been obvious to one having ordinary skill in the art at the time of the invention was made to omit the step of not contacting the tubular section with tubular handling tools, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Regarding Claim 12, Wong and Roodenburg render obvious the method of claim 11, wherein the tool handling section (Wong: 2) is made of steel, and the tubular section (Wong: 4) is made of aluminum or titanium, or an aluminum or titanium alloy, or a composite material.
Regarding Claim 13, Wong and Roodenburg render obvious the method of claim 11, but do not disclose wherein the tubular section (Wong: 4) comprises approximately 80 to 90 percent of the overall length of the modular tubular system.
It would have been an obvious matter of design choice to have the tool handling section form approximately 80 to 90 percent of the overall length of the modular tubular 
Regarding Claim 14, Wong and Roodenburg render obvious the method of claim 11, but do not disclose wherein the box tool joint comprises a reduced inner diameter smaller than an inner diameter of central handling tube of the tool handing section.
It would have been an obvious matter of design choice to have the box tool joint (upper box end of 2) comprise a reduced inner diameter smaller than an inner diameter of a central handling tube of the tool handing section, since such a modification would have involved a mere change in the shape of a component, a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 15, Wong and Roodenburg render obvious the method of claim 11, but do not disclose wherein the modular tubular system has a nominal length of approximately 360 to 540 inches.
It would have been an obvious matter of design choice to have the modular tubular system have a nominal length of approximately 360 to 540 inches, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing.
Regarding Claim 16, Wong and Roodenburg render obvious the method of claim 15, but do not disclose wherein the handling section has a nominal length of approximately 25 to 100 inches.
It would have been an obvious matter of design choice to have the handling section have a nominal length of approximately 25 to 100 inches, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing.
Regarding Claim 17, Wong and Roodenburg render obvious the method 
It would have been an obvious matter of design choice to have the tubular section (4) occupy a portion of the overall length of the modular tubular section (4) of between 290 and 470 inches, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing. 
Regarding Claim 18, Wong discloses a modular tubular assembly and deployment method comprising: 
Pre-assembling modular tubular product  comprising a tool handling section (Wong: 2) comprising a single tubular member made of a first material (Wong: Column 1: lines 65-67) for handling with conventional tubular handling tools, and a tubular 
Wong does not disclose a method of emplacing drill string at a well site while contacting only the tool handling section (Wong: 2) and not the tubular section (Wong: 4) with tubular handling tools.
Roodenburg discloses a modular tubular method comprising: 
Pre-assembling a casing string and storing the resulting tool handling system pre-assembled is as an assembled modular tubular product prior to assembly 
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the modular tubular product of Wong in the invention of Roodenburg since Roodenburg teaches that it is well known in the art to use pre-assembled modular tubular product to assemble a drill string on a drilling vessel but leaves the reader to guess what the specific form of the modular tubular product might be, thus leading the reader to look elsewhere for a particular arrangement of pre-formed modular tubular product made up in a way known by those of ordinary skill in the art. The invention of Wong, describing such a modular tubular product such as those suggested by Roodenburg, would bave been obvious to use in combination.
It would further have been obvious to one having ordinary skill in the art at the time of the invention was made to omit the step of not contacting the tubular section with tubular handling tools, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Regarding Claim 19, Wong and Roodenburg render obvious the method of claim 18, but does not disclose wherein the tubular section (Wong: 4) of each modular tubular assembly comprises approximately 80 to 90 percent of the overall length of the modular tubular assembly.
It would have been an obvious matter of design choice to have the tool handling section form approximately 80 to 90 percent of the overall length of the modular tubular system, since such a modification would have involved a mere change in the size of a 
Regarding Claim 20, Wong and Roodenburg render obvious the method of claim 18, but does not disclose wherein the box tool joint comprises a reduced inner diameter smaller than an inner diameter of central handling tube of the tool handing section.
It would have been an obvious matter of design choice to have the box tool joint (upper box end of 2) comprise a reduced inner diameter smaller than an inner diameter of a central handling tube of the tool handing section, since such a modification would have involved a mere change in the shape of a component, a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571) - 270 - 5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DOUGLAS S. WOOD
Examiner
Art Unit 3679


	

	/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             

	/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679